NOTE: This disposition is nonprecedential.

  tlliniteb ~tate~ Qtourt of §ppeaI~
         for tbe jfeberaI Qtirmit

         THE COMPAK COMPANIES, LLC,
               Plaintiff-Appellant,
                           v.
     JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
       AND URBAN MINISTRIES, INC.,
                 Defendants,
                          AND
 BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
      AND DUOTECH PACKAGING, LLC,
          Defendants-Cross Appellants.


                   2011-1457, -1483


   Appeals from the United States District Court for the
Northern District of Illinois in case no. 03-CV-7427,
Senior Judge John F. Grady.


                     ON MOTION


              Before REYNA, Circuit Judge.
COMPAK CO v. JOHNSON                                       2

                        ORDER
    Bruce Carlson, DuoTech Holdings, Inc., and DuoTech
Packaging, LLC (collectively "DuoTech") move, inter alia,
for an order directing The Compak Companies, LLC
("Compak") to comply with this court's rules in preparing
a joint appendix: Compak did not file a response to this
motion.
    Because Compak failed to respond to this motion, we
take as undisputed the averments of the motion, includ-
ing: (1) Compak never served DuoTech a designation of
materials for the appendix or provided DuoTech with a
statement of issues presented for review as required, in
the absence of agreement (which did not exist here)
among the parties regarding the contents of the appendix;
(2) Compak filed an appendix without consulting DuoTech
and without regard to its obligation to include DuoTech's
designations; (3) Compak's appendix improperly includes
items that are not referenced in its brief; and (4) Com-
pak's initial brief (as corrected) includes prohibited
"block" citations such as references to trial exhibits (e.g.,
"PX10") without indicating specific page numbers. All
these are violations of Federal Circuit Rule 30 and/or
Federal Rule of Appellate Procedure 30. In addition,
Compak's initial brief fails to properly reference the
appendix (i.e. an appropriate citation might be "A206," not
"Exhibit 12") as required by Federal Circuit Rule 28(f).
    Furthermore, from this court's brief perusal of Com-
pak's corrected appendix, it appears that at least some of
the record (especially in Volume I) is not arranged in
chronological order as required by Federal Rule of Appel-
late Procedure 30(d) .


    • In the same motion, DuoTech also sought an exten-
sion of time to file its brief, which was granted in a sepa-
rate order.
3                                     COMPAK CO v. JOHNSON

    Compliance with the court's rules for preparation of
the appendix, including the notice requirements, is criti-
cal to the smooth and timely handling of an appeal.
Indeed, an appellant's failure to do so "does not affect the
validity of the appeal, but is ground only for the court of
appeals to act as it considers appropriate, including
dismissing the appeal." Fed. R. App. P. 3(a)(2).
    Accordingly,
    IT Is ORDERED THAT:
   (1) DuoTech's motion is granted to the extent that
Compak's initial brief and appendix are hereby rejected.
    (2) Compak shall file a corrected version of its initial
brief, with citations to the appendix that fully comply
with Federal Circuit Rules 28(f) and 30(a)(2)(C) within 21
days of the date of this order. Failure to do so will result
in dismissal of Compak's appeal for lack of prosecution.
See Fed. R. App. P. 3(a)(2).
     (3) Compak shall file a joint appendix, after the last
brief is filed, that fully complies with Federal Circuit Rule
30 and Federal Rule of Appellate Procedure 30. Failure to
do so will result in dismissal of Compak's appeal for lack
of prosecution. See Fed. R. App. P. 3(a)(2).
    (4) DuoTech may serve on Compak, within 14 days of
the date of this order, a "counterdesignation of additional
parts to be included in the appendix." Fed. Cir. R.
30(b)(2).
   (5) If DuoTech so serves a counterdesignation, Com-
pak shall include the counterdesignated pages in the joint
appendix.
    (6) DuoTech's opening brief is due within 40 days of
service of Compak's corrected brief.
COMPAK CO v. JOHNSON                                     4
                              FOR THE COURT


  FEB 292012                   lsI Jan Horbaly
       Date                   Jan Horbaly
                              Clerk
cc: George J. Spathis, Esq.
    Andrew J. Cohen, Esq.                  FILED
                                   U.s. COURT OF APPEALS FOR
s23                                   THE FEDERAL CIRCUIT

                                       FEB 292012
                                         JANHORBALY
                                            ClBIK